Title: To George Washington from Samuel Huntington, 16 January 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia January 16. 1781
                        
                        I have the Honor to transmit your Excellency the enclosed Copy of a Circular Letter to the several States
                            from Pennsylvania to New Hampshire inclusive, which will give you the needful Information of the present Measures Congress
                            have adopted to procure the Pay of the Army &c.
                        Hope that your Excellency’s Letter to the Eastern States, on the same Subject (Copy of which I have been
                            honored with) may have a good Effect; yet to me it seems absolutely necessary that more certain & permanent Funds
                            should be obtained to defray the Expence of the War than hath been hitherto devised, and which ought to be the principal
                            Object of Congress, and will, I trust, claim their continued Attention until accomplished in the best possible Measure our
                            Circumstances will admit.
                        By various Accounts it seems pretty certain the late Embarkation of the Enemy from New York have been up
                            James river, landed in Virginia & proceeded as far as Richmond, done some Mischief there and retreated. The
                            various Accounts are vague & without Precision, and what seems rather unaccountable to me, we have received no
                            official Intelligence respecting the Enemy since they entered the Chesapeake. I have the Honor to be with the highest
                            respect your Excellency’s most obedient & most humble Servant
                        
                            Sam: Huntington President

                        
                     Enclosure
                                                
                            
                                Sir,
                                In Congress Jany 15 1781
                            
                            A circular Address to the respective States of the 9th Day of November last communicated a requisition of
                                Congress for the Service of the current Year. This Act and the System of the 10th of March respecting Finnances
                                include the principal Means which their present Powers have enabled Congress to adopt for prosecuting the War.
                                Measures so deeply interesting not only demand the unremitted Attention and vigorous Support of the Legislatures, but
                                Congress ought to be informed of their Progress with the utmost Precision: both are necessary to the public Credit, to
                                the Success of our military Operations, to the very Existence of our Armies. By our Act of the 21st of October the
                                State Agents are directed to transmit to the Commander in Chief and to the Commissary General respectively monthly
                                returns of all Supplies which shall be drawn into their Hands, specifying the articles and the Magazines where they
                                shall be deposited; it is equally incumbent on the State Treasurers to make similar Returns to the Board of Treasury of
                                all the Taxes which shall be brought into their respective Offices, and of the Issues of the new Emissions. These are
                                regulations which cannot be dispensed with, and it is recommended to the Legislatures to enjoin them under such
                                Penalties as will enforce a prompt & punctual Obedience.
                            Besides these Supplies for the current Year which cannot be anticipated without the utmost Danger, the
                                Pay in Arrear to the Army demands your most serious Consideration. The Honor of Government and military Order
                                & Discipline depend on its regular Discharge; nor was a Fund sufficient for this & other Purposes
                                neglected, for had the Requisition for Taxes prior to the Act of the 18th of March been productive, had the Warrants
                                on the State Treasurers for the Balances of those Taxes drawn so long ago as the first of July been satisfied, a
                                Complaint of this Nature could not have existed.
                            We are not unapprized of the Embarrassments attending the Collection of Taxes from the Credit given on
                                the Commissaries & quarter Masters Certificates for the Support of the Army: but it is manifest that Congress
                                could not provide a Remedy. It was found expedient to discontinue the Emission of Paper Money & from various
                                Causes the public Necessities were not relieved by Loans, at the same Time that the Measure was embraced of
                                extinguishing those Certificates in the Taxes. Hence the Treasury has been destitute of Supply, almost every Resource
                                being cut off almost at the same Instant. In vain have we endeavoured to obtain a Knowledge of the Amount of those
                                Certificates or how far they have been reduced, and they continue to obstruct every Plan which hath been divised for
                                restoring public Credit & supporting the War. This is a Subject to which the Authority of
                                the Legislatures alone is competent and it will become their Wisdom and their Zeal for the public Service to give it
                                the fullest Investigation.
                            In the mean time an immediate Provision for the Pay of the Army is indispensably necessary. We need not
                                dwell on the Injustice or the probable Effects of a Delay. They are obvious & alarming: and we earnestly call
                                upon the several States to devise prompt & efficient Means for remitting to the Pay Master General, on
                                Warrants to be issued in his Favour, the respective quotas assigned to them by the enclosed Estimate.
                            The Necessity of great & Spirited Exertions becomes every Day more evident. While the cruel
                                Policy of our Enemies raises universal Indignation & Abhorrence, it admonishes us that no Time is to be lost
                                in rescuing our bleeding Country from Desolation and establishing its Independance on the Basis of an honorable
                                & permanent Peace. However great may be the Burthens which we are called upon to sustain, let us remember that
                                they are the Price of Liberty; and that they have been common to every People who have dared to Struggle for social
                                Happiness against Violence & Oppression. Let us reflect on our solemn Engagements to devote our Lives
                                & Fortunes to the best of Causes, and we shall find that we cannot be destitute of Resources. Let us review
                                the past Miseries of a lingering War and the Danger of its further Protraction, and we shall seize the golden
                                Opportunity of cooperating with our generous Ally by every possible Effort to render the approaching Campaign glorious
                                & decisive. If we are unable at this State of the Conflict to defend ourselves by annual Taxes: can we
                                hesitate to interpose our Responsibility or to contribute a Portion of our Capitals? Will a People whose Fortitude
                                & Patriotism have excited the Admiration of Europe languish at the bright Dawn of Triumph and
                                endanger the public Happiness by Selfish Parsimony. While Congress entertain first Sentiments of
                                their Constituents there can be no Place for such humiliating Apprehensions. On the contrary we shall look with
                                Confidence for a liberal Compliance with every Requisition which the public Exigencies dictate. Experience has pointed
                                out to us the Dangers to which we have been exposed by a Want of Punctuality in former Supplies and
                                we are perswaded that those Dangers will for the future be carefully prevented.
                            For our own Part we have left nothing unessayed to render the Operations of the War more vigorous
                                & successful. We have applied for naval Succours from a broad, if we no longer continue unfortunate in the
                                Importation we shall not want a competent Supply of Cloathing, Arms & Ammunition. We are once more attempting
                                a foreign Loan of Specie; we have pointed out & required the Aids of Men, Provisions & Money which in
                                every Event must be produced from our own internal Resources. We have strennuously urged upon the States a punctual
                                Compliance on their Part with those Requisitions: With which the States who alone have Authority to execute with an
                                enlightened People who know how to estimate the Blessings for which we contend; it remains to give the Measures which
                                we have recommended their full & seasonable Effects.
                            
                                By Order of Congress
                                Saml Huntington President
                            
                            
                                Copy
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    c.15 January 1781
                                
                            
                            Estimate of the Sums necessary to be forwarded by the respective States from Pennsylvania to New
                                Hampshire inclusive for the immediate Pay of the Army composed of the Lines of those States
                            
                                
                                     
                                    
                                     
                                    
                                     
                                    Total 879.342 Dollars
                                
                                
                                    
                                    Apportioned by Congress as follows
                                
                                
                                    
                                    New Hampshire
                                    
                                    517.26
                                    
                                    
                                
                                
                                    
                                    Massachussetts
                                    
                                    284.493
                                    
                                    
                                
                                
                                    
                                    Rhode Island
                                    
                                    25.863
                                    
                                    
                                
                                
                                    
                                    Connecticutt
                                    
                                    155.178
                                    
                                    
                                
                                
                                    
                                    New York
                                    
                                    77.589
                                    
                                    
                                
                                
                                    
                                    New Jersey
                                    
                                    51.726
                                    
                                    
                                
                                
                                    
                                    Pennsylvania
                                    
                                    
                                        232.767
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    879.342
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                
                            
                            The above is calculated on six Months Pay in Specie Value; one half of which to be advanced without the
                                least Delay, and the Remainder by the first of April.

                        
                        
                    